DETAILED ACTION 
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.  

Response to Amendment
Claims 1 – 20 remain pending in the application.   
The Applicant’s amendment overcome the claim objections of record and these are repeated below.  
                                                                                                                                                                                  
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 14 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Regarding the argument “there is no evaporator unit of an air conditioning system disposed in the region of the warm air escape channel”, as recited on Page 9 and illustrated on Page 10 of the Remarks, the Examiner respectfully disagrees.  This is taught by the combination of Schumacher and Spinazzola.  
Schumacher illustrates cooling coil/evaporator 46 within A/C unit 42 in Figure 3.  In the rejection below, Schumacher has been modified to include a false ceiling below the ceiling 
Please see the current rejections below for further detail of how each and every limitation is taught by the combination.

Claim Objections
Claims 1, 3, 10, and 14 are objected to because of the following informalities:
Claim 1, line 13, recites “… the condenser units being…”, which should recite “… the plurality of condenser units being…” for proper antecedent basis.
Claim 1, line 14, recites “… the evaporator units being…”, which should recite “… the plurality of evaporator units being…” for proper antecedent basis. 
Claim 1, line 18, recites “… the evaporator units,”, which should recite “… the plurality of evaporator units,” for proper antecedent basis. 
Claim 1, lines 20-21, recites “… the evaporator units..,”, which should recite “… the plurality of evaporator units,” for proper antecedent basis. 
Claim 3, lines 2-3, recites “… the evaporator units”, which should recite “… the plurality of evaporator units” for proper antecedent basis. 
Claim 10, lines 1-2, recites “… the evaporator units…”, which should recite “… the plurality of evaporator units…” for proper antecedent basis. 
Claim 14, line 16, recites “… the condenser units being…”, which should recite “… the plurality of
Claim 14, line 17, recites “… the evaporator units being…”, which should recite “… the plurality of evaporator units being…” for proper antecedent basis. 
Claim 14, line 25, recites “the evaporator units,”, which should recite “the plurality of evaporator units,” for proper antecedent basis. 
Claim 14, lines 27-28, recites “… the evaporator units..,”, which should recite “… the plurality of evaporator units,” for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6, 7, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) in view of Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386), as evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072). 
Regarding Claim 1, Schumacher shows (Figures 3 and 5):
A facility (facility illustrated in Figure 5) with an internal area (area inside 40, as illustrated in Figures 3 and 5) separate from an outdoor environment (environment outside of 40, as illustrated in Figure 5; see Col. 5, lines 54-55), the internal area (area inside 40, as illustrated in Figures 3 and 5) for maintaining electronic equipment (each of the computer racks includes a plurality of vertically spaced apart components, Col. 2, lines 14-15) disposed in a plurality of cabinet clusters (clusters of two rows of 12 sharing a common 
a building (40) that includes an exterior load wall (bottom horizontal wall separating 42 and the area inside 40, as illustrated in Annotated Figure 5 below) separating the internal area (area inside 40, as illustrated in Figures 3 and 5) from the outdoor environment (environment outside of 40, as illustrated in Figure 5; see Col. 5, lines 54-55), the internal area (area inside 40, as illustrated in Figures 3 and 5) containing a volume of air (the volume of air inside 40);

    PNG
    media_image1.png
    538
    687
    media_image1.png
    Greyscale

one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall 
a floor (16) within the internal area (area inside 40, as illustrated in Figures 3 and 5) on which the plurality of cabinet clusters (clusters of two rows of 12 sharing a common return air 24 aisle 18; as illustrated in Figure 3, there are two cabinet clusters) are disposed (as illustrated in Figure 3);
a plurality of cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) for holding the electronic equipment (each of the computer racks includes a plurality of vertically spaced apart components, Col. 2, lines 14-15) therein, the plurality of cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) forming a plurality of rows (four rows 12 illustrated in Figure 3), the plurality of rows (four rows 12 illustrated in Figure 3) forming the cabinet clusters (clusters of two rows of 12 sharing a common return air 24 aisle 18; as illustrated in Figure 3, there are two cabinet clusters), the cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) arranged so that the electronic equipment (each of the computer racks includes a plurality of vertically spaced apart components, Col. 2, lines 14-15) disposed within the cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) emit heated air (24) from (as illustrated by air flow arrows in Figure 3, cool supply air 22 is drawn into the front of each 12 and heated return air 24 is exhausted from the back of each 12) the cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69);
an air conditioning system (system of multiple 42s, as illustrated in Figure 5) comprising a plurality of evaporator units (each of the four air conditioning units 42 comprise an evaporator unit/cooling coil 46) and a plurality of condenser units [it is inherent each of the four air conditioning units 42 comprise a condenser unit/coil; please see Narayanamurthy 
a warm air escape channel (heated air return plenum located above 12 guiding the heated air 24 to the return air opening in the top of the exterior wall, as illustrated by air flow arrows in Figure 3) within the building (40) that extends through the one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) that is configured to direct (as illustrated by the air flow arrows in Figure 3) the heated air (24) from the cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69), through the one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) in the exterior load wall (bottom horizontal wall separating 42 and the area inside 40, as illustrated in Figure 5) to the plurality of evaporator units (each of the four air conditioning units 42 comprise an evaporator unit/cooling coil 
a cool air pathway (cool air pathway formed from 42 to plenum below floor 16 through floor register 32 to cold supply air 22 aisle 18, as illustrated by air flow arrows in Figure 3) within the building (40) extending from the plurality of evaporator units (each of the four air conditioning units 42 comprise an evaporator unit/cooling coil 46) through the one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) in the exterior load wall (bottom horizontal wall separating 42 and the area inside 40, as illustrated in Figure 5) and towards the cabinet clusters (clusters of two rows of 12 sharing a common return air 24 aisle 18; as illustrated in Figure 3, there are two cabinet clusters) to provide the cooled air (22) to a cold aisle (cold supply air 22 aisle 18).
However, Schumacher lacks showing the warm air escape channel is separate from the cabinet clusters.
In the same field of endeavor of data center cooling systems,  Spinazzola teaches (Figure 2):
A building (building illustrated in Figure 4) with an internal area (1) configured to house electronic equipment (7) disposed on a cabinet (8), the building (building illustrated in Figure 4) comprising:
a ceiling (4); and
a false ceiling (4a) located beneath (as illustrated in Figure 2) the ceiling (4) such that a warm air escape channel (4b) is formed between the ceiling (4) and the false ceiling (4a) 
Further, this “permits a controlled, uniformed flow of air to and from the equipment in the equipment assembly”, Abstract.  “The temperature of the air exiting the equipment assembly to the plenum in the ceiling is at substantially 95 degrees and is kept separate from the air in the room which is at a temperature of 75 degrees”, Paragraph 0049.  “The purpose of the device is to collect the heat dissipated by the computer equipment or other equipment generating heat in the rack, and channel it so that the warm air is discharged into the ceiling plenum 4b.  The primary reason for discharging heat into the plenum is to provide a method of returning the warm air at approximately 95 degrees directly to the CRACU’s”, Paragraph 0051.  
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the internal area shown by Schumacher to include a false ceiling located beneath the ceiling such that the warm air escape channel is formed between the ceiling and the false ceiling but separate from the cabinets, as taught by Spinazzola, to provide the benefit of returning the warm exhaust air at approximately 95 degrees directly to the air conditioning units without mixing with 
Narayanamurthy evidences (Figure 1):
It Is known that a liquid overfeed air conditioning unit (102; see Paragraph 0062 “liquid overfeed systems operate through an accumulator…”) to comprise a condenser unit (111).

Regarding Claim 6, Schumacher shows (Figures 3 and 5):
The heated air (24) emitted from the cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) is directed toward (as illustrated by air flow arrows in Figure 3) a central hot air area (common return air 24 aisle 18) associated with each cabinet cluster (clusters of two rows of 12 sharing a common return air 24 aisle 18; as illustrated in Figure 3, there are two cabinet clusters).

Regarding Claim 7, Schumacher shows (Figures 3 and 5):
The central hot air area (common return air 24 aisle 18).
Schumacher also shows a ceiling (top horizontal wall of 40, as illustrated in Figure 3).
However, Schumacher lacks showing a thermal shield providing a contiguous wall around a hot air containment chamber, that is located above the central hot air area, the thermal shield traps the heated air within the hot air containment chamber and causes substantially all the heated air within the central hot air area to be contained as it rises up from the central hot air area. 
Spinazzola teaches (Figure 2):
A facility (facility illustrated in Figure 4) with an internal area (1) configured to house electronic equipment (7) disposed on a cabinet (8), the facility (facility illustrated in Figure 4) comprising:
a thermal shield (24; as illustrated in Figure 2, 24 is a thermal shield that prevents the heated air from rack 8 to mix with the cooler room air in 1) providing a contiguous wall (the wall of duct 24 is contiguous) around a hot air containment chamber (the hot air chamber inside 24), that is located above (as illustrated in Figure 2, 24 is located above the hot aisle 8c) a central hot air area (8c), the thermal shield (24) traps heated air (heated air exhausted from the back/right side of 8, as illustrated by the air flow arrows in Figure 2) within the hot air containment chamber (the hot air chamber inside 24) and causes substantially all of the heated air (heated air exhausted from the back/right side of 8, as illustrated by the air flow arrows in Figure 2) within the central hot air area (8c) to be contained (as illustrated in by the air flow arrows in Figure 2) as it rises up from the central hot air area (8c).
Spinazzola also teaches a ceiling (4); and a false ceiling (4a) located beneath (as illustrated in Figure 2) the ceiling (4) such that a warm air escape channel (4b) is formed between the ceiling (4) and the false ceiling (4a), so that the heated air (heated air exhausted from the back/right side of 8, as illustrated by the air flow arrows in Figure 2) is lifted upward from (as illustrated by air flow arrows in Figure 2) the hot air containment chamber (the hot air chamber inside 24) to the warm air escape channel (4b).
Further, this “permits a controlled, uniformed flow of air to and from the equipment in the equipment assembly”, Abstract.  “The temperature of the air exiting the equipment assembly to the plenum in the ceiling is at substantially 95 degrees and is kept separate from the air in the room which is at a temperature of 75 degrees”, Paragraph 0049.  “The purpose of the device is to collect the heat dissipated by the computer equipment or other 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the internal area shown by Schumacher to include a thermal shield formed above the central hot air area, as taught by Spinazzola, so the thermal shield traps the heated air within the hot air containment chamber and causes substantially all the heated air within the central hot air area to be contained as it rises up from the central hot air area, in order to return the warm exhaust air at approximately 95 degrees directly to the air conditioning units without mixing with the air inside the internal area, which is at approximately 75 degrees.  This permits a more controlled, uniformed flow of air from the equipment in the equipment assembly.

Regarding Claim 8, the combination of Schumacher (Figures 3 and 5) and Spinazzola (Figure 2) teaches:
The heated air (Schumacher: 24) rises up from within the hot air containment chamber (Spinazzola: the hot air chamber inside 24) into the warm air escape channel (as modified in Claim 7 above, the warm air escape channel is formed between the ceiling and the false ceiling and leads the heated air from Spinazzola’s 24 to the return air opening in Schumacher’s exterior load wall). 

Regarding Claim 9, the combination of Schumacher (Figures 3 and 5) and Spinazzola (Figure 2) teaches:
The warm air escape channel (as modified in Claim 7 above, the warm air escape channel is formed between the ceiling and the false ceiling and leads the heated air from Spinazzola’s 24 to the return air opening in Schumacher’s exterior load wall) is disposed within (Spinazzola: as illustrated in Figure 2) the building (Schumacher: 40) above the hot air containment chamber (Spinazzola: the hot air chamber inside 24), the warm air escape channel (as modified in Claim 7 above, the warm air escape channel is formed between the ceiling and the false ceiling and leads the heated air from Spinazzola’s 24 to the return air opening in Schumacher’s exterior load wall) being lowerly bounded (Spinazzola: as illustrated in Figure 2) by a false ceiling (Spinazzola: 4a).  

Regarding Claim 14, Schumacher shows (Figures 3 and 5):
A facility (facility illustrated in Figure 5) with an internal area (area inside 40, as illustrated in Figures 3 and 5) separate from an outdoor environment (environment outside of 40, as illustrated in Figure 5; see Col. 5, lines 54-55), the internal area (area inside 40, as illustrated in Figures 3 and 5) for maintaining electronic equipment (each of the computer racks includes a plurality of vertically spaced apart components, Col. 2, lines 14-15) disposed in a plurality of cabinet clusters (clusters of two rows of 12 sharing a common return air 24 aisle 18; as illustrated in Figure 3, there are two cabinet clusters), the facility (facility illustrated in Figure 5) comprising:
a building (40) that includes an exterior load wall (bottom horizontal wall separating 42 and the area inside 40, as illustrated in Annotated Figure 5 above) separating the internal area (area inside 40, as illustrated in Figures 3 and 5) from the outdoor environment (environment outside of 40, as illustrated in Figure 5; see Col. 5, lines 54-55), the internal 
one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) in the exterior load wall (bottom horizontal wall separating 42 and the area inside 40, as illustrated in Figure 5);
a floor (16) within the internal area (area inside 40, as illustrated in Figures 3 and 5) on which the plurality of cabinet clusters (clusters of two rows of 12 sharing a common return air 24 aisle 18; as illustrated in Figure 3, there are two cabinet clusters) are disposed (as illustrated in Figure 3);
a plurality of cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) for holding the electronic equipment (each of the computer racks includes a plurality of vertically spaced apart components, Col. 2, lines 14-15) therein, the plurality of cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) arranged into a plurality of rows of cabinets (four rows 12 illustrated in Figure 3), the plurality of rows of cabinets (four rows 12 illustrated in Figure 3) forming a cabinet cluster (clusters of two rows of 12 sharing a common return air 24 aisle 18; as illustrated in Figure 3, there are two cabinet clusters) so that the electronic equipment (each of the computer racks includes a plurality of vertically spaced apart components, Col. 2, lines 14-15) disposed within the cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69) emits heated air (24) from (as illustrated by air flow arrows in Figure 3, cool supply air 22 is drawn into the front of each 12 and heated return air 24 is exhausted from the back of each 12) the cabinets (a plurality of computer racks form each row 12, see Col. 1, lines 68-69);
an air conditioning system (system of multiple 42s, as illustrated in Figure 5) comprising a plurality of evaporator units (each of the four air conditioning units 42 comprise an evaporator unit/cooling coil 46) and a plurality of condenser units [it is inherent each of the four air conditioning units 42 comprise a condenser unit/coil; please see Narayanamurthy below for evidence that a liquid overfeed air conditioning unit comprises a condenser unit], the plurality of condenser units [it is inherent each of the four air conditioning units 42 comprise a condenser unit/coil] being located in (as illustrated in Figure 5, A/C unit 42 which comprises a condenser unit is located outside) the outdoor environment (environment outside of 40, as illustrated in Figure 5; see Col. 5, lines 54-55), the plurality of evaporator units (each of the four air conditioning units 42 comprise an evaporator unit/cooling coil 46) being configured to receive (as illustrated by the air flow arrows in Figure 3) the heated air (24), condition [it is inherent 46 conditions the heated air 24 by absorbing the heat to create cooled air 22] the heated air (24) to created cooled air (22), and emit (the cooled air 22 is emitted from 42 through the wall opening into 40, as illustrated by air flow arrows in Figure 3) the cooled air (22) back into the internal area (area inside 40, as illustrated in Figures 3 and 5);
a ceiling (top horizontal wall of 40, as illustrated in Figure 3);
a warm air escape channel (warm air escape channel formed from hot return air 24 aisle 18 into which 24 is exhausted and the heated air return plenum located above 12 guiding the heated air 24 to the return air opening in the top of the exterior wall, as illustrated by air flow arrows in Figure 3) so that the heated air (24) is guided toward (as illustrated by the air flow arrows in Figure 3) the one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) and into the plurality of evaporator units (each 
a cool air pathway (cool air pathway formed from 42 to plenum below floor 16 through floor register 32 to cold supply air 22 aisle 18, as illustrated by air flow arrows in Figure 3) within the building (40), wherein the plurality of evaporator units (each of the four air conditioning units 42 comprise an evaporator unit/cooling coil 46) deliver the cooled air (22) through the one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) into the cool air pathway (cool air pathway formed from 42 to plenum below floor 16 through floor register 32 to cold supply air 22 aisle 18, as illustrated by air flow arrows in Figure 3), the cool air pathway configured to direct (as illustrated by air flow arrows in Figure 3) the cooled air (22) towards cold aisles (cold supply air 22 aisle 18) of the plurality of rows of cabinets (four rows 12 illustrated in Figure 3).
However, Schumacher lacks showing a thermal shield formed above the plurality of cabinets to direct the heated air into at least one thermal compartment and a false ceiling located beneath the ceiling such that the warm air escape channel is formed between the ceiling and the false ceiling, so that the heated air is lifted upward from the at least one thermal compartment to the warm air escape channel.
Spinazzola teaches (Figure 2):
A facility (facility illustrated in Figure 4) with an internal area (1) configured to house electronic equipment (7) disposed on a cabinet (8), the facility (facility illustrated in Figure 4) comprising:
a thermal shield (24; as illustrated in Figure 2, 24 is a thermal shield that prevents the heated air from rack 8 to mix with the cooler room air in 1) formed above (as illustrated in Figure 2, 24 is formed above 8) a cabinet (8) to direct heated air (heated air exhausted from the back/right side of 8, as illustrated by the air flow arrows in Figure 2) into at least one thermal compartment (the compartment inside 24);
a ceiling (4); and
a false ceiling (4a) located beneath (as illustrated in Figure 2) the ceiling (4) such that a warm air escape channel (4b) is formed between the ceiling (4) and the false ceiling (4a), so that the heated air (heated air exhausted from the back/right side of 8, as illustrated by the air flow arrows in Figure 2) is lifted upward from (as illustrated by air flow arrows in Figure 2) the at least one thermal compartment (the compartment inside 24) to the warm air escape channel (4b).
Further, this “permits a controlled, uniformed flow of air to and from the equipment in the equipment assembly”, Abstract.  “The temperature of the air exiting the equipment assembly to the plenum in the ceiling is at substantially 95 degrees and is kept separate from the air in the room which is at a temperature of 75 degrees”, Paragraph 0049.  “The purpose of the device is to collect the heat dissipated by the computer equipment or other equipment generating heat in the rack, and channel it so that the warm air is discharged into the ceiling plenum 4b.  The primary reason for discharging heat into the plenum is to provide a method of returning the warm air at approximately 95 degrees directly to the CRACU’s”, Paragraph 0051.  
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the internal area shown by Schumacher to include a thermal shield formed above the plurality of cabinets to direct the heated air into at least one thermal compartment and a false 
Narayanamurthy evidences (Figure 1):
It Is known that a liquid overfeed air conditioning unit (102; see Paragraph 0062 “liquid overfeed systems operate through an accumulator…”) to comprise a condenser unit (111).

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 1 above, further in view of VanGlider et al. (U.S. Patent No. 7,841,199). 
Regarding Claim 2, Schumacher shows (Figures 3 and 5):
The one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) in the exterior load wall (bottom horizontal wall separating 42 and the area inside 40, as illustrated in Figure 5) are configured to attach to (as illustrated in Figure 3) one end (as illustrated in Figure 3, the one or more wall openings are connected to the warm air escape channel and the cool air pathway at the exterior load wall) of the warm air escape channel (warm air escape channel formed from hot return air 24 aisle 18 into which 24 is exhausted and the heated air return plenum located above 12 guiding the heated air 24 to the return air opening in the top of the exterior wall, as illustrated by air flow arrows 
However, Schumacher lacks showing the one or more wall openings are attached to a warm air escape channel connector or a cool air pathway connector. 
VanGlider teaches (Figure 2):
It is known in a facility (facility illustrated in Figure 2) art to provide:
one or more openings (there are two openings in the wall separating 14 and 11, one at the top and one at the bottom) are configured to be attached to (as illustrated in Figure 2) one end (as illustrated in Figure 2, the top wall opening is attached to the warm air escape channel connector via the right end of inlet filter 92 and the bottom wall opening is attached to the cool air pathway connector via the right end of exhaust filter 94) of a warm air escape channel connector (92) and a cool air pathway connector (94). 
It is noted that 92 and 94 are inlet filters and exhaust filters, respectively.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the one or more openings shown by Schumacher to attach to the right ends of a warm air escape channel connector and a cool air pathway connector, as taught by VanGlider, to reduce equipment maintenance by filtering the air entering the one or more air conditioning units and reduce the exposure of the electronic equipment to dust and other contaminants by filtering the air entering the building. 

Regarding Claim 3, the combination of Schumacher (Figures 3 and 5), Spinazzola (Figure 2), and VanGlider (Figure 2) teaches:
Another end (VanGlider: as illustrated in Figure 2, the left ends of inlet filter 92 and exhaust filter 94 are connected to air conditioning unit 14) of the warm air escape channel connector (VanGlider: 92) and the cool air pathway connector (VanGlider: 94) is configured to attach to the one or more air conditioning units (Schumacher: 42). 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 1 above, further in view of Notebloom et al. (U.S. Patent No. 7,430,118). 
Regarding Claim 4, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5).
However, Schumacher lacks showing the air conditioning system also receive outdoor air.
Notebloom teaches (Figure 5):
A facility (500) with an internal area (area inside 500) separate from an outdoor environment (area outside of 500), the internal area (area inside 500) for maintaining electronic equipment (equipment inside 510) disposed in a cabinet (510) to include:
one or more air conditioning units (502), wherein
the air conditioning unit (502) also receives outdoor air (air entering through 514; ceiling dampers 514 controls outside air intake, Col. 6, lines 64-65).
Further, “utilizing outside natural cool air significantly reduces energy consumption of data centers, as it reduces the need to cool the liquid circulating through the cooling module”, Col. 7, lines 49-52.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning system comprising multiple air conditioning units shown by Schumacher to receive outside air, as taught by Notebloom, to significantly reduce energy consumption of the data center when the outside air is cold, as it reduces the need to cool the liquid circulating through the air conditioning units. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 1 above, further in view of VanGlider et al. (U.S. Patent No. 7,841,199), Notebloom et al. (U.S. Patent No. 7,430,118), Bartek et al. (U.S. Patent No. 6,407,533), and Fromm et al. (U.S. Patent No. 5,829,267). 
Regarding Claim 5, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5) wherein
the air conditioning system (system of multiple 42s, as illustrated in Figure 5) further includes a chamber (the chamber inside 42) to which the heated air (24) is introduced (see air flow arrows in Figure 3). 
However, Schumacher lacks showing the chamber is a filter chamber, the one or more air conditioning system further includes an outdoor air inlet that allows intake of outside air to the filter chamber, and a spring-loaded mechanical closing lever, the spring-loaded mechanical closing lever causing automatic closure of an outside air damper disposed within the outside air inlet upon a disruption of electrical power, thereby preventing the intake of the outside air that contains gaseous exhaust to the filter chamber upon the disruption in electrical power. 
VanGlider teaches (Figure 2):
It is known in a facility (facility illustrated in Figure 2) art to provide:
one or more air conditioning units (14), wherein
the one or more air conditioning units (14) include a filter chamber (the chamber inside 14 is a filter chamber since the unit inlet and outlet are provided with filters 92 and 94) to which heated air (56) is introduced (see air flow arrows in Figure 2).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the one or more air conditioning unit chambers of the air conditioning system shown by Schumacher to be filter chambers with filters in the air inlet and air outlet, as taught by VanGlider, to reduce equipment maintenance by filtering the air entering the one or more air conditioning units and reduce the exposure of the electronic equipment to dust and other contaminants by filtering the air entering the building. 
Notebloom teaches (Figure 5):
A facility (500) with an internal area (area inside 500) separate from an outdoor environment (area outside of 500), the internal area (area inside 500) for maintaining electronic equipment (equipment inside 510) disposed in a cabinet (510) to include:
one or more air conditioning units (502), wherein
the air conditioning unit (502) further includes an outdoor air inlet (openings in which 514 are installed) that allows intake of outside air (air entering through 514; ceiling dampers 514 controls outside air intake, Col. 6, lines 64-65) to a chamber (chamber inside 502).
Further, “utilizing outside natural cool air significantly reduces energy consumption of data centers, as it reduces the need to cool the liquid circulating through the cooling module”, Col. 7, lines 49-52.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher include an outdoor air inlet that allows intake of outside air to the chamber, as taught by Notebloom, to significantly reduce energy consumption of the data center when the outside air is cold, as it reduces the need to cool the liquid circulating through the air conditioning units. 
Bartek teaches (Figure 1):
It is known in the facility (100) art to provide
a spring-loaded mechanical closing lever (spring controlled mechanism; “each damper operates by means of a spring controlled mechanism”, Col. 3, lines 60-67), the spring-loaded mechanical closing lever (spring controlled mechanism; “each damper operates by means of a spring controlled mechanism”, Col. 3, lines 60-67) causing automatic closure of an outside air damper (24) in an outside air inlet (the opening in which 24 is provided). 
Further, “dampers are provided for controlling the amount of air flow through the air passageways”, Col. 2, lines 39-41.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units taught by the combination of Schumacher, VanGlider, and Notebloom to include a spring-loaded mechanical closing lever in the outside air inlet, as taught by Bartek, to provide means to control the amount of air flow through the outside air inlet to achieve optimal supply air temperature using the least amount of energy.  
Fromm teaches (Figure 5): 
It is known in the air conditioning art (fresh air inlet and damper of an air conditioning system, Col. 1, lines 4-6) to provide
an air conditioning unit (100) comprising
an outside air damper (132) disposed within an outside air inlet (opening in which 132 is provided) for allow (when damper 132 is open) intake of outside air (fresh air) into a chamber (110), wherein
automatic closure (“the loss of power will cause that fresh air damper 132 to close”, Col. 5, lines 5-6) of the outside air damper (132) disposed within the outside air inlet (opening in which 132 is provided) occurs upon a disruption of electrical power (“the loss of power will cause that fresh air damper 132 to close”, Col. 5, lines 5-6), thereby preventing intake of outside air that contains gaseous exhaust to chamber upon the disruption in electrical power [it is noted that by closing fresh air damper 132 upon loss of power, intake of outside air that contains gaseous exhaust into the chamber is prevented].
Further, “a power failure to the damper actuator in previous systems has resulted in the uncontrolled entry of fresh air into the system.  Uncontrolled entry of fresh outside air can be both unsafe and inefficient, particularly when the outside air temperatures are either extremely cold or extremely hot”, Col. 1, lines 26-32.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system taught by the combination of Schumacher, VanGlider, Notebloom, and Bartek so that the outside air damper disposed within the outside air inlet automatically closes upon a disruption of electrical power, thereby preventing the intake of the outside air that contains gaseous exhaust to the filter chamber upon the disruption in electrical power, as taught by Fromm, to prevent the uncontrolled entry of fresh air into the system during a power failure.  Uncontrolled entry of fresh outside air can be both unsafe and inefficient, particularly when the outside air temperatures are either extremely cold or extremely hot.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 1 above, further in view of Millen (U.S. Patent No. 6,050,539). 
Regarding Claim 10, Schumacher shows (Figures 3 and 5):
The plurality of evaporator units (46) are disposed on the ground (four liquid overfeed air conditioning units, collectively denoted 42, are mounted outside the center on the ground; Col. 5, lines 54-55).
However, Schumacher lacks showing the units are disposed on a ground level support structure.
Millen teaches (Figure 1):
It is known in the air conditioning unit (12; a support surface for supporting heavy equipment, such as air conditioning units, Col. 2, lines 23-25) art for the air conditioning unit (12) to be disposed on a ground level support structure (10).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the one or more ground mounted air conditioning units shown by Schumacher to be disposed on a ground level support structure, as taught by Millen, to prevent uneven settling of the ground due to the vibration of the air conditioning units and support the air conditioning units off the ground to reduce electrical malfunctions that could result if the air conditioning unit sits in standing water on the ground after a heavy rain.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), . 
Regarding Claim 11, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5) recirculate (as illustrated by the air flow arrows in Figure 3) the volume of air (the volume of air inside 40). 
However, Schumacher lacks showing the air conditioning system recirculates the volume of air at least once every 10 minutes.
Sun Microsystem teaches:
The high-density heat load in a computer room requires as many as 30 air changes per hour, Page 5, lines 23 – 28. [The Examiner notes 30 air changes per hour is recirculating the volume of air once every 2 minutes.]
Further, if the volume of air is inadequate, the supply air will heat up before it reaches the areas in need of cooling, and will subsequently be less effective in addressing the heat loads in the room, Page 5, lines 23 – 28.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher to reticulate the volume of air at least once every 10 minutes [6 air changes per hour], as taught by Sun Microsystem, to provide adequate volume of air to prevent the supply air to heat up before it reaches the areas in need of cooling.  This increases the effectiveness in addressing the heat loads in the room.

Regarding Claim 12, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5) recirculate (as illustrated by the air flow arrows in Figure 3) the volume of air (the volume of air inside 40). 
However, Schumacher lacks showing the air conditioning system recirculates the volume of air at least once every 5 minutes.
Sun Microsystem teaches:
The high-density heat load in a computer room requires as many as 30 air changes per hour, Page 5, lines 23 – 28. [The Examiner notes 30 air changes per hour is recirculating the volume of air once every 2 minutes.]
Further, if the volume of air is inadequate, the supply air will heat up before it reaches the areas in need of cooling, and will subsequently be less effective in addressing the heat loads in the room, Page 5, lines 23 – 28.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher to reticulate the volume of air at least once every 5 minutes [12 air changes per hour], as taught by Sun Microsystem, to provide adequate volume of air to prevent the supply air to heat up before it reaches the areas in need of cooling.  This increases the effectiveness in addressing the heat loads in the room.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 1 above, further in view of Leslie (Leslie, Paul, Very early warning smoke detection - why and how it is . 
Regarding Claim 13, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5) recirculates (as illustrated by the air flow arrows in Figure 3) the volume of air (the volume of air inside 40). 
However, Schumacher lacks showing the air conditioning system recirculates the volume of air at least once every minute.
Leslie teaches:
It is known in the data center art for data centers (Page 1, line 24) for a computer room air conditioning system (Page 1, lines 17-18) to provide have 60 air changes per hour (Page 5, line 23). [The Examiner notes 60 air changes per hour is recirculating the volume of air once every minute.]
Further, the result of this high heat load requires significant cooling via the computer room air conditioning (CRAC) system to remove the heat generated within the equipment cabinets.  Failure to cool this equipment will result in equipment over-heating and provide the potential for a fire, Page 1, lines 16-19.
would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher to reticulate the volume of air at least once every minute [60 air changes per hour], as taught by Leslie, to provide enough cooling to remove the heat generated within the equipment cabinets to prevent equipment over-heating and reduce the potential for a fire. 

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 14 above, further in view of VanGlider et al. (U.S. Patent No. 7,841,199). 
Regarding Claim 15, Schumacher shows (Figures 3 and 5):
The one or more wall openings (as illustrated in Figure 3, there are two wall openings in the exterior wall, one near the top of the wall for return air and one at the bottom of the wall for supply air) in the exterior load wall (bottom horizontal wall separating 42 and the area inside 40, as illustrated in Figure 5) are configured to attach to (as illustrated in Figure 3) one end (as illustrated in Figure 3, the one or more wall openings are connected to the warm air escape channel and the cool air pathway at the exterior load wall) of the warm air escape channel (warm air escape channel formed from hot return air 24 aisle 18 into which 24 is exhausted and the heated air return plenum located above 12 guiding the heated air 24 to the return air opening in the top of the exterior wall, as illustrated by air flow arrows in Figure 3), as illustrated in Figure 3) and the cool air pathway (cool air pathway formed from 42 to plenum below floor 16 through floor register 32 to cold supply air 22 aisle 18, as illustrated by air flow arrows in Figure 3).
However, Schumacher lacks showing the one or more wall openings are attached to a warm air escape channel connector or a cool air pathway connector. 
VanGlider teaches (Figure 2):
It is known in a facility (facility illustrated in Figure 2) art to provide:
one or more openings (there are two openings in the wall separating 14 and 11, one at the top and one at the bottom) are configured to be attached to (as illustrated in Figure 2) 
It is noted that 92 and 94 are inlet filters and exhaust filters, respectively.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the one or more openings shown by Schumacher to attach to the right ends of a warm air escape channel connector and a cool air pathway connector, as taught by VanGlider, to reduce equipment maintenance by filtering the air entering the one or more air conditioning units and reduce the exposure of the electronic equipment to dust and other contaminants by filtering the air entering the building. 

Regarding Claim 16, the combination of Schumacher (Figures 3 and 5), Spinazzola (Figure 2), and VanGlider (Figure 2) teaches:
Another end (VanGlider: as illustrated in Figure 2, the left ends of inlet filter 92 and exhaust filter 94 are connected to air conditioning unit 14) of the warm air escape channel connector (VanGlider: 92) and the cool air pathway connector (VanGlider: 94) is configured to attach to the air conditioning system (Schumacher: system of multiple 42s, as illustrated in Figure 5). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 14 above, further in view of Notebloom et al. (U.S. Patent No. 7,430,118). 
Regarding Claim 17, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5).
However, Schumacher lacks showing the air conditioning system further receive outdoor air.
Notebloom teaches (Figure 5):
A facility (500) with an internal area (area inside 500) separate from an outdoor environment (area outside of 500), the internal area (area inside 500) for maintaining electronic equipment (equipment inside 510) disposed in a cabinet (510) to include:
one or more air conditioning units (502), wherein
the air conditioning unit (502) also receives outdoor air (air entering through 514; ceiling dampers 514 controls outside air intake, Col. 6, lines 64-65).
Further, “utilizing outside natural cool air significantly reduces energy consumption of data centers, as it reduces the need to cool the liquid circulating through the cooling module”, Col. 7, lines 49-52.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher to receive outside air, as taught by Notebloom, to significantly reduce energy consumption of the data center when the outside air is cold, as it reduces the need to cool the liquid circulating through the air conditioning units. 

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 14 above, further in view of Sun Microsystems (Sun Microsystems Data Center Site . 
Regarding Claim 18, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5) recirculates (as illustrated by the air flow arrows in Figure 3) the volume of air (the volume of air inside 40). 
However, Schumacher lacks showing the air conditioning system recirculates the volume of air at least once every 10 minutes.
Sun Microsystem teaches:
The high-density heat load in a computer room requires as many as 30 air changes per hour, Page 5, lines 23 – 28. [The Examiner notes 30 air changes per hour is recirculating the volume of air once every 2 minutes.]
Further, if the volume of air is inadequate, the supply air will heat up before it reaches the areas in need of cooling, and will subsequently be less effective in addressing the heat loads in the room, Page 5, lines 23 – 28.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher to reticulate the volume of air at least once every 10 minutes [6 air changes per hour], as taught by Sun Microsystem, to provide adequate volume of air to prevent the supply air to heat up before it reaches the areas in need of cooling.  This increases the effectiveness in addressing the heat loads in the room.

Regarding Claim 19, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5) recirculate (as illustrated by the air flow arrows in Figure 3) the volume of air (the volume of air inside 40). 
However, Schumacher lacks showing the air conditioning system recirculates the volume of air at least once every 5 minutes.
Sun Microsystem teaches:
The high-density heat load in a computer room requires as many as 30 air changes per hour, Page 5, lines 23 – 28. [The Examiner notes 30 air changes per hour is recirculating the volume of air once every 2 minutes.]
Further, if the volume of air is inadequate, the supply air will heat up before it reaches the areas in need of cooling, and will subsequently be less effective in addressing the heat loads in the room, Page 5, lines 23 – 28.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher to reticulate the volume of air at least once every 5 minutes [12 air changes per hour], as taught by Sun Microsystem, to provide adequate volume of air to prevent the supply air to heat up before it reaches the areas in need of cooling.  This increases the effectiveness in addressing the heat loads in the room.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schumacher et al. (U.S. Patent No. 6,374,627) and Spinazzola et al. (U.S. Pre-Grant Publication No. 2002/0108386) and evidenced by Narayanamurthy et al. (U.S. Pre-Grant Publication No. 2005/0247072), as recited in Claim 14 above, further in view of Leslie (Leslie, Paul, Very early warning smoke detection - why and how it is . 
Regarding Claim 20, Schumacher shows (Figures 3 and 5):
The air conditioning system (system of multiple 42s, as illustrated in Figure 5) recirculate (as illustrated by the air flow arrows in Figure 3) the volume of air (the volume of air inside 40). 
However, Schumacher lacks showing the air conditioning system recirculates the volume of air at least once every minute.
Leslie teaches:
It is known in the data center art for data centers (Page 1, line 24) for a computer room air conditioning system (Page 1, lines 17-18) to provide have 60 air changes per hour (Page 5, line 23). [The Examiner notes 60 air changes per hour is recirculating the volume of air once every minute.]
Further, the result of this high heat load requires significant cooling via the computer room air conditioning (CRAC) system to remove the heat generated within the equipment cabinets.  Failure to cool this equipment will result in equipment over-heating and provide the potential for a fire, Page 1, lines 16-19.
would have been obvious to one with ordinary skill in the art at the time of invention to modify the air conditioning units of the air conditioning system shown by Schumacher to reticulate the volume of air at least once every minute [60 air changes per hour], as taught by Leslie, to provide enough cooling to remove the heat generated within the equipment cabinets to prevent equipment over-heating and reduce the potential for a fire. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
03/09/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762